DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16, 18-62 are pending; claims 1-15, 26-61 are withdrawn.

Response to Arguments
The examiner acknowledges applicant’s submission of amendments to the claims, specification and drawings filed 1/28/2021.
Applicant’s arguments regarding the objections to the drawings and specification have been fully considered and are persuasive due to the amendments to the specification, drawings, and examiner’s amendments to the specification below; the objections are withdrawn.
Applicant’s arguments regarding the claim objections and rejections under 35 U.S.C. 112 have been fully considered and are persuasive due to the amendments to the claims and Examiner’s Amendments to the claims; the objections and rejections are withdrawn.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered and are fully persuasive in view of the amendments to the claims; the rejections are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

Authorization for this examiner’s amendment was given in an interview with Peter Bernstein on 5/6/2021.

The application has been amended as follows: 
The claims are amended as follows:
	
Claims 1-15 (canceled)

16. (Currently Amended) A sensor assembly, comprising: 
a substrate structured to be inserted into a portion of a body of a subject; and 
a potentiometric electrochemical sensor positioned on the substrate, the potentiometric electrochemical sensor comprising a planar multilayer graphene and a field-effect transistor (FET) configured to: receive an activating signal for redox of an analyte included in a bodily fluid present in the portion of the body in contact with a surface of the planar multilayer graphene; and sense an electrochemical signal produced by the redox of the analyte, the electrochemical signal indicative of a concentration of the analyte, wherein the planar multilayer graphene has first and second end portions that are located directly on a surface of an insulator layer, and a middle portion, located laterally adjacent to, and between the first and second end portions, that is entirely spaced apart from, and suspended over, the FET by an air gap which is present entirely through the insulator layer.

Claims 26-61 (Canceled)

The specification is amended as follows:
Paragraph 109 as filed on 1/28/2021 is amended as follows:
In particular embodiments, an active field effect transistor (FET) is fabricated in the SOI layer at 912. The active FET (e.g., the active FET sensor 440) includes an active FET source, an active FET gate and an active FET drain. The active FET gate may be positioned below the cavity 346/446 such that the cavity defines an air gap interposed between the active FET gate and the graphene. The graphene provides a second gate of the active FET. In some embodiments, contact pads are formed on the second substrate. The contact pads are electrically coupled to the graphene (e.g., via the first electrode 221[[241]]).

Allowable Subject Matter
Claims 16, 18-25, 62 are allowed.
The following is an examiner’s statement of reasons for allowance: the art of record teaches that graphene is used as a layer in FET type systems, but these systems have graphene as a part of the FET itself, i.e. connected to the electrodes, whether there is a gap or not, however, the art of record fails to teach or suggest, or reasonably make obvious the limitations as argued and amended by applicant including a potentiometric electrochemical sensor positioned on the substrate, the potentiometric electrochemical sensor comprising a planar multilayer graphene and a field-effect transistor (FET) configured to: receive an activating signal for redox of an analyte included in a bodily fluid present in the portion of the body in contact with a surface of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791